Deny, Strike, Moot and Opinion Filed September 13, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00735-CV

                       IN RE ADRIAN BOOKER, Relator

          Original Proceeding from the 302nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-15-18807

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                            Opinion by Justice Osborne
      In its August 26, 2021 petition for writ of mandamus, relator challenges

several orders entered by the trial court as void and attaches a few documents.

      Based on our review of the petition and attached documents, we conclude that

relator has failed to comply with several requirements set forth in Rule 52 of the

Texas Rules of Appellate Procedure, as well as Rule 9.9 requiring redaction of

sensitive information. Accordingly, we deny the petition for writ of mandamus,

strike the petition, and deny the motion to stay as moot.

210735f.p05                                /s/ LESLIE OSBORNE
                                           LESLIE OSBORNE
                                           JUSTICE